Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a 371 of PCT/US2019/022674 03/18/2019, which claims benefit of 62/645,089 03/19/2018.  
2. 	Claims 1-36 are pending in the application.  
Claim Rejections - 35 USC §112
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-25 and 28-36 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19-25 and 28-36 independently recite the limitation “includes” is ambiguous and indefinite, i.e., see line 1 in claim 19.  A compound claim cannot use open-ended language when defining the parameters of the gene or compound, see M.P.E.P. 2111.03. Replacement of the limitation “includes” with “is” would overcome this rejection.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
			                       	 Claims 1-3, 7-17, 20, 22, 25-27, 29-31, 33 and 36 are rejected under 35 U.S.C. 
                      103(a) as  being obvious over Verwijs  et al. US 2021/0186994 A1 and Renato et al. 
                       Blood, 1996, 84(7):1243-8.  It is noted that Verwijs et al. ‘994 is a 102(a)(2) reference.
                      	  Applicants claim a method for treating a cancer in a pediatric patient having the 
                        cancer, comprising administering to the patient a therapeutically effective amount of 
                         Compound A (i.e., Brigatinib) of the formula:  
                               
    PNG
    media_image1.png
    218
    439
    media_image1.png
    Greyscale
 or a  pharmaceutically acceptable salt thereof, 
                          wherein the cancer is inflammatory myofibroblastic tumor (IMT),  anaplastic large cell 
                          lymphoma (ALCL), or neuroblastoma, see  claim 1.  Dependent claims 3, 7-17, 20, 
                         22, 25-27, 29-31, 33 and 36 further limit the scope of methods, i.e., the cancer is 
                        ALCL in claims 3 and 7-10, the cancer is ALK + and administration strategy and dose 
                       in claims 2 and 11-15, 26-27, 29-31, 33 and 36, and second therapeutic agents 
                      selected from  cyclophosphamide, methotrexate and doxorubicin in claims 16-17, 20, 
                     22 and 25.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Verwijs  et al. ‘994 discloses a compound/composition comprising 
5-chloro-N4-[2-(dimethylphosphoryl)phenyl]-N2-[2-methoxy-4-[4-(4-methyl-

			                                    Renato et al.  disclose that a number of compounds including 
                       cyclophosphamide, methotrexate and doxorubicin are used for treating anaplastic large 
                       cell  lymphoma (ALCL).

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Verwijs  et al. ‘994 is that Verwijs  et al. ‘994 is silent the instant second therapeutic agents.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-3, 7-17, 20, 22, 25-27, 29-31, 33 and 36 prima facie obvious because one would be motivated to employ compositions and methods of use of Verwijs  et al. ‘994 and Renato et al.  to obtain instant invention.  
                                  It is prima facie obvious by the teachings taught by the prior art Verwijs  et al. ‘994 
                      and Renato et al.    to be useful for the purpose, i.e., for treating anaplastic large         
                    cell  lymphoma (ALCL)... [T]he idea of combining them flows logically from their having 
                     been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 
                    1069, 1072 (CCPA 1980), see MPEP 2144.06. Therefore Verwijs et al. ‘994 and Renato 
                     et al.  render obviousness over the instant invention.  

                       compositions and methods of use of Verwijs et al. ‘994 and Renato et al. would possess 
                       similar activity to that which is claimed in the reference.
	Claim Objections
6.	Claims 4-6 and 18 are objected to as being dependent on rejected claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 









/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



March 14, 2022